            Case 2:20-mj-00415-VCF Document 11
                                            12 Filed 01/19/21 Page 3
                                                                   1 of 3
                                                                        1


                                                                                           1/19/2021




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:20-mj-00415-VCF-1
 4
                     Plaintiff,                             ORDER
 5
             v.
 6
     NICOLAS JOSEPH WRANIK,
 7
                     Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the Bench Trial currently scheduled for
                                                                             3/31/2021
     Wednesday, January 20, 2021, at 9:00 a.m., be vacated and continued to ________________ at
11
12   the hour of ___:___
                 9:00 am in__.m.; or to a time
                            LV Courtroom       and Magistrate
                                          3D before date convenient   to Ferenbach.
                                                              Judge Cam  the court.
                            19
13           DATED this ___ day of January, 2021.

14
15
                                                     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                        3
